PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/723,762
Filing Date: 3 Oct 2017
Appellant(s): CROGAN et al.



__________________
Michael P. Doerr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As discussed in the Final Rejection, the claim limitations upon which appellant relies are not directed to the structure of the invention.  Rather, they are drawn to the content of printed matter, and the intended purpose of the invention.
As best shown in Figure 7 and in column 10, lines 23-33, the Jordan reference (US 10,068,500) discloses a color coordination center comprising a plurality of areas, each area having a plurality of slots into which paint sample cards are provided.  Each paint sample card has a particular color sample disposed thereon.  The cards are arranged such that colors “directed to one or more color categories or themes” (col. 10, lines 19-20).  Additionally, each area of the display has a label above it that can “denote a particular color category or theme” (col. 10, lines 33-35).  Jordan thus teaches a color coordination center where paint color cards are grouped according to a preselected category or theme.  Whether the theme areas are arranged by column (as recited in claim 23) or by row (as recited in claim 28), one of ordinary skill in the art would understand that the color categories could be arranged in any number of ways to 
While Jordan does not explicitly disclose an embodiment where each category or theme corresponds to a particular commercial provider of a flooring product such that the paint sample cards are preselected to color coordinate with flooring product colors for product manufactured by and available for sale from a particular commercial provider, these claim limitations do not further limit the structure of the invention.  Rather, they describe the intended purpose of the invention.  In the claim language “the paint sample cards…are preselected to coordinate with each of the different flooring product colors…”, the phrase “to coordinate with each of the different flooring product colors” describes the purpose of preselecting the paint sample cards.  The claim limitations reciting a particular commercial provider of a flooring sample does not further recite a structural limitation of the invention, but rather merely describes a source of goods.  Further, the goods recited (flooring products) are not themselves recited as being part of the claim language, but in the invention are merely abstract concepts whose colors are to be compared to the paint sample cards of the invention.  The recitation of a particular commercial provider whose product’s colors are intended to be coordinated with the paint sample cards are thus twice removed from an additional structural limitation to the claim, and cannot serve as the basis of patentability.
To the extent that “the paint sample cards…are preselected to coordinate with each of the different flooring product colors…” further limits the claimed invention, such limitation is directed to the colors displayed on the paint sample cards.  MPEP 2111.05 is clear that such printed matter also cannot serve as the basis for patentability, where 
Applicant is essentially attempting to claim a particular color theme for an arrangement of paint sample cards.  If this particular color theme were to be patentable, 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
 /XUAN M THAI/ Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.